MARKS, Acting P. J.
This is a petition for a writ of habeas corpus filed to test the legality of petitioner’s arrest under a complaint charging him with violating the terms of an ordinance of Kings County providing for the organization of that county into a voluntary tuberculosis control area and for the administering of tuberculin tests to dairy cattle in that county. Petitioner urges the illegality of that ordinance upon the same grounds urged by the plaintiff and amici curiae in the case of Coelho v. Truckell, ante, p. 47. The opinion in that ease disposes of all of the questions presented here and upon the authorities there cited and for the reasons there given the arrest and detention of petitioner must be held legal.
Petitioner is remanded to the custody of the sheriff of Kings County. Writ discharged.
Jennings, J., concurred.
Barnard, P. J., being absent did not participate herein.